EXHIBIT 10.1

FORM OF INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this "Agreement") is made as of the ___ day of
______________, between Burlington Coat Factory Warehouse Corporation, a
Delaware corporation (the "Company"), and ______________ ("Indemnitee").

WHEREAS, Indemnitee is a member of the Board of Directors of the Company (the
"Board of Directors") and/or an officer of the Company and in such capacity, or
capacities, is performing valuable services for the Company; and

WHEREAS, the Company's Certificate of Incorporation, as amended (the
"Certificate" and, together with the Company's By-Laws, the "Governing
Instruments"), provides for the indemnification of the Company's directors and
officers to the fullest extent authorized by the Delaware General Corporation
Law (the "DGCL"); and

WHEREAS, Section 145 of the DGCL specifically provides that it shall not be
deemed exclusive of any other rights to indemnification or advancement of
expenses to which directors or officers may be entitled under any by-law,
agreement, vote of stockholders or disinterested directors or otherwise; and

WHEREAS, the number of lawsuits and shareholders' derivative lawsuits against
corporations, their directors and officers has increased in recent years, such
lawsuits frequently are without merit and seek damages in amounts having no
reasonable relationship to the amount of compensation received by the directors
and officers from the corporation, and such lawsuits whether or not meritorious
are expensive and time-consuming to defend; and

WHEREAS, adequate directors and officers liability insurance may not be
available at a reasonable cost; and

WHEREAS, the Company desires that Indemnitee continue to serve as a director
and/or an officer of the Company free from undue concern for unpredictable or
unreasonable claims for damages by reason of Indemnitee's status as a director
and/or an officer of the Company, by reason of Indemnitee's decisions or actions
on the Company' behalf or by reason of Indemnitee's decisions or actions in
another capacity for the Company while serving as a director and/or an officer
of the Company; and

WHEREAS, the Board of Directors has determined that the Company's entry into
this Agreement is not only reasonable and prudent but also promotes the best
interests of the Company and its stockholders; and

WHEREAS, Indemnitee has agreed to continue to serve as a director and/or an
officer of the Company in reliance on the protections afforded to him under this
Agreement;

NOW, THEREFORE, in consideration of Indemnitee's continued service as a director
and/or an officer of the Company and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

     1.  Indemnification. Subject only to the exclusions set forth in this
Agreement, the Company hereby agrees (i) to hold harmless and indemnify
Indemnitee, from time to time, against any and all Expenses and Liabilities (as
such terms are defined in Section 1(h) below) to the fullest extent authorized
or permitted by the DGCL (or any other applicable law), the Governing
Instruments in effect on the date hereof or as such law or the Governing
Instruments may from time to time be amended (but in the case of any such
amendment, only to the extent such amendment permits the Company to provide
broader indemnification rights than such law or Governing Instruments permitted
the Company to provide prior to such amendment) and (ii) to take all such action
as may reasonably be required or requested to carry out such indemnification.
Notwithstanding the foregoing, the Company shall not be required to indemnify
Indemnitee for any Expenses and Liabilities to the extent that such amounts have
been paid directly to Indemnitee pursuant to any directors and officers
liability insurance policy maintained by the Company. Without limiting the
generality of the foregoing:

               (a)     Third Party Proceedings. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any Proceeding (as defined in Section 1(h) below), other than a Proceeding by
or in the right of the Company, by reason of the fact that Indemnitee is or was
a director and/or an officer of the Company, or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
limited liability company, partnership, joint venture, trust or other enterprise
(including, without limitation, service with respect to employee benefit plans),
against any and all Expenses and Liabilities actually and reasonably incurred by
Indemnitee or on Indemnitee's behalf in connection with such Proceeding, and any
appeal therefrom, provided that Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee's conduct was unlawful. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that Indemnitee did not satisfy the foregoing standard of conduct to
the extent applicable thereto.

               (b)     Proceedings By or in the Right of the Company. The
Company shall indemnify Indemnitee if Indemnitee is or was a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company by reason of the fact that Indemnitee is or was a director and/or an
officer of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise (including,
without limitation, service with respect to employee benefit plans), against any
and all Expenses and, to the extent permitted by law, amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee's behalf in
connection with the defense or settlement of such Proceeding, and any appeal
therefrom, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and except that no indemnification shall be made in respect of any claim, issue
or matter as to which Indemnitee shall have been adjudged to be liable to the
Company unless and only to the extent that the Delaware Court of Chancery or the
court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses which the Delaware Court of Chancery or such other court shall deem
proper.

               (c)     Successful Defense. To the extent that Indemnitee has
been successful on the merits or otherwise in the defense of any Proceeding
referred to in Section 1(a) or 1(b) above, or in the defense of any claim, issue
or matter therein, the Company shall indemnify Indemnitee against any and all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee's
behalf in connection therewith. Dismissal of any Proceeding with prejudice, or a
settlement not involving any payment or assumption of liability, shall be deemed
a successful defense.

               (d)     Partial Indemnification. If Indemnitee is entitled to
indemnification under any provision of this Agreement for a portion of the
Expenses and Liabilities actually and reasonably incurred by Indemnitee or on
Indemnitee's behalf in the investigation, defense, appeal or settlement of any
Proceeding, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

               (e)     Advancement of Expenses. All Expenses incurred by
Indemnitee or on Indemnitee's behalf in defending a Proceeding, or in enforcing
Indemnitee's rights under any provisions of this Agreement, shall be paid by the
Company in advance of the final disposition of such Proceeding in the manner
prescribed by Section 3 below.

               (f)     Amendments to Indemnification Rights. The Company shall
not adopt any amendment to its Governing Instruments, the effect of which would
be to deny, diminish or encumber Indemnitee's rights to indemnity pursuant to
the Governing Instruments, the DGCL or any other applicable law as applied to
any act or failure to act occurring in whole or in part prior to the date (the
"Effective Date") upon which the amendment was approved by the Board of
Directors. In the event that the Company shall adopt any amendment to its
Governing Instruments the effect of which is to change Indemnitee's rights to
indemnity under such instruments, such amendment shall apply only to acts or
failures to act occurring entirely after the Effective Date thereof. The Company
shall give written notice to Indemnitee of any proposal with respect to any such
amendment no later than the date such amendment is first presented to the Board
of Directors (or any committee thereof) for consideration, and shall provide a
copy of any such amendment to Indemnitee promptly after its adoption.

               (g)     Indemnification for Expenses as a Witness. To the extent
Indemnitee is, by reason of Indemnitee's status as a director and/or an officer
of the Company, a witness in any Proceeding, the Company shall indemnify
Indemnitee against all Expenses in connection therewith.

               (h)     Certain Definitions. As used in this Agreement:

                       (i)     "Expenses" shall mean means any and all expenses
to the fullest extent permitted by the DGCL (or any other applicable law), the
Governing Instruments in effect on the date hereof or as such law or Governing
Instruments may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment broadens the range or amount of
expenses that may be paid or reimbursed relative to the range or amounts
permitted before such amendment), including, without limitation, any and all
retainers, court costs, transcript costs, fees of experts, witness fees, private
investigators, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, fax transmission charges, secretarial services,
delivery service fees, attorneys' fees, and all other costs, disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding or in connection
with seeking indemnification under this Agreement or enforcing this Agreement in
accordance with Section 3(g) below. Expenses also shall include the foregoing
expenses incurred in connection with any appeal resulting from any action, suit
or proceeding, including, without limitation, the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent.

                      (ii)     "Liabilities" shall mean any and all obligations,
indebtedness and liabilities of any kind (including, without limitation, any and
all claims, judgments, settlements, fines, ERISA excise taxes, damages, losses,
deficiencies, costs, penalties, interest, expenses, charges, and fees), to the
fullest extent permitted by the DGCL (or any other applicable law), the
Governing Instruments in effect on the date hereof or as such law or Governing
Instruments may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment broadens the range or amount of
liabilities that may be paid, reimbursed or indemnified to an Indemnitee
relative to the range or amounts permitted before such amendment).

                     (iii)     "Proceeding" shall mean any and all threatened,
pending or completed actions, suits or proceedings, whether civil, criminal,
administrative or investigative and whether formal or informal.

     2.  Limitations on Indemnification. No indemnity pursuant to Section 1
above shall be paid by the Company:

               (a)     on account of any suit in which judgment in a final,
non-appealable decision is rendered against Indemnitee for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), or similar provisions of federal or state
law;

               (b)     for Expenses incurred by or on behalf of Indemnitee, as a
plaintiff, in a suit against the Company or against other directors and/or
officers of the Company (other than a suit brought by Indemnitee to enforce
Indemnitee's rights to indemnification pursuant to this Agreement or as
otherwise provided in Section 6 below), unless such suit is authorized by the
Board of Directors or such indemnification is required by law;

               (c)     if a final, non-appealable decision by a court having
jurisdiction in the matter shall determine that such indemnification is not
lawful; or

               (d)     for amounts paid by Indemnitee in settlement of any
Proceeding without the Company's written consent, which consent shall not be
unreasonably withheld or delayed.

     3.  Indemnification Procedures.

               (a)     Notice to the Company. Promptly after receipt by
Indemnitee of notice of the commencement of any Proceeding, Indemnitee shall, if
a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company of the commencement thereof. Such notice shall set
forth in reasonable detail the events giving rise to such claim and the amount
requested, if known. Failure of Indemnitee to provide such notice shall not
relieve the Company of its obligations under this Agreement except to the extent
such failure has a material and adverse effect on the ability of the Company to
meet such obligations.

               (b)     Notice to Insurers. If, at the time of receipt of such
notice, the Company has directors and officers liability insurance in effect,
the Company shall give prompt notice of the commencement of such Proceeding to
the insurer or insurers in accordance with the procedures set forth in the
respective policy or policies in favor of Indemnitee. The Company shall
thereafter take all necessary or desirable action to cause such insurer or
insurers to pay, on behalf of Indemnitee, all Expenses and Liabilities payable
as a result of such Proceeding in accordance with the terms of such policy or
policies.

               (c)     Advancement of Expenses. Subject to Sections 3(d) and
3(e) below, the Expenses reasonably incurred by Indemnitee or on Indemnitee's
behalf in investigating, defending or appealing any Proceeding covered by
Section 1 above, or in enforcing Indemnitee's rights under any provisions of
this Agreement, shall be paid by the Company within 20 days of Indemnitee's
written request therefor even if there has been no final disposition of such
Proceeding. Indemnitee's written request shall state the amount requested and
shall be accompanied by copies of the invoices or other relevant documentation.

               (d)     Undertaking to Repay Advances. Indemnitee undertakes and
agrees, if and to the extent required by applicable law, that Indemnitee shall
reimburse the Company for all advances of Expenses paid by the Company to
Indemnitee under this Agreement with respect to any Proceeding in the event and
only to the extent that it shall ultimately be determined that Indemnitee was
not entitled to be indemnified under this Agreement with respect to such
Proceeding.

               (e)     Assumption of Defense by the Company. Except as otherwise
provided below, the Company, jointly with any other indemnifying party similarly
notified, will be entitled to assume the defense of any Proceeding of which it
has been notified by Indemnitee pursuant to Section 3(a) above, with counsel
reasonably satisfactory to Indemnitee; provided, however that, without the prior
written consent of Indemnitee, the Company shall not settle, compromise or
consent to the entry of any judgment in any such Proceeding if and to the extent
the claimant seeks any non-monetary relief from Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense thereof, the
Company will not be liable to Indemnitee under this Agreement for any legal or
other Expenses subsequently incurred by Indemnitee; provided, however, that
Indemnitee shall have the right to employ Indemnitee's own counsel in such
Proceeding at the expense of the Company if, at any time after such notice from
the Company, (i) the employment of counsel by Indemnitee has been authorized by
the Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of such
defense, or (iii) the Company shall not in fact have employed counsel to assume
the defense of such Proceeding, in each of which cases the Expenses of
Indemnitee's counsel shall be subject to reimbursement in accordance with the
terms of this Agreement. The Company shall not be entitled to assume
Indemnitee's defense of any Proceeding brought by the Company or as to which
Indemnitee shall have made the conclusion provided for in clause (ii) of the
preceding sentence.

               (f)     Determination of Right to Entitlement.

                       (i)     In the event that Indemnitee incurs liability for
any Liabilities (or, to the extent not previously advanced pursuant to Section
3(c) above, Expenses), and indemnification is sought under this Agreement, the
Company shall pay (or provide for payment if so required by the terms of any
judgment or settlement) such amounts within 20 days of Indemnitee's written
request therefor unless a determination is made within such 20 day period that
the claims giving rise to such request are excluded or indemnification is
otherwise not due under this Agreement. Such determination, and any
determination required by applicable law as to whether Indemnitee has met the
standard of conduct required to qualify and entitle Indemnitee, partially or
fully, to indemnification under Section 1 of this Agreement, shall be made, at
the Company's discretion, (x) by the Board of Directors by a majority vote of
the directors who were not parties to such Proceeding even though less than a
quorum, or (y) if such a majority is not obtainable, or even if obtainable a
majority of the disinterested directors so directs, by written opinion of
"independent legal counsel" (as defined below) selected by the Company and
reasonably satisfactory to Indemnitee, or (z) by the Company's stockholders;
provided, however, that if a "change of control" (as defined below) has occurred
such determination shall be made by written opinion of independent legal counsel
selected by Indemnitee or, if requested by Indemnitee, by the Company.

(A) The term "change of control" shall mean: (x) the consummation of any
transaction after which any "person" or "group" (as such terms are used in
Sections 3(a)(9), 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the "Exchange Act")), other than any one or more of the Milstein Holders (as
defined below), is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities, or possesses the
power to vote or control the vote of securities, of the Company representing 20%
or more of the combined voting power of either the Common Stock or all
outstanding securities of the Company; or (y) the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation or
entity, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets. "Milstein Holders" shall mean Samgray L.P., Trust
created under Article Sixth of the Will of Henrietta Milstein, Latzim Family
LLC, Monroe G. Milstein, Stephen E. Milstein, Andrew R. Milstein and Lazer
Milstein; and any "affiliates" or "associates" of the foregoing persons (as such
terms are defined in Rule 12b-2 under the Exchange Act).

(B) The term "independent legal counsel" shall mean for this purpose an attorney
or firm of attorneys experienced in matters of corporation law that is not now
nor has within the previous three years been retained to represent Indemnitee,
the Company or any other party to the Proceeding giving rise to the claim for
indemnification hereunder; provided that "independent legal counsel" shall not
include any person who under applicable standards of professional conduct would
have a conflict of interest in representing Indemnitee or the Company in an
action to determine Indemnitee's rights under this Agreement.

                      (ii)     Notwithstanding the foregoing, Indemnitee may
within 60 days after a determination adverse to Indemnitee has been made as
provided above, or if no determination has been made within 20 days of
Indemnitee's written request for payment, petition the Court of Chancery of the
State of Delaware or any other court of competent jurisdiction, or may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
rules of the American Arbitration Association, which award shall be deemed
final, unappealable and binding, to determine whether Indemnitee is entitled to
indemnification under this Agreement, and such court or arbitrator, as the case
may be, shall thereupon have the exclusive authority to make such determination
unless and until such court or arbitrator dismisses or otherwise terminates such
action without having made a determination. The court or arbitrator, as the case
may be, shall make an independent determination of entitlement irrespective of
any prior determination made by the Board of Directors, independent legal
counsel or stockholders. In any such action before the court or arbitrator,
Indemnitee shall be presumed to be entitled to indemnification and the Company
shall have the burden of proving that indemnification is not required under this
Agreement. All fees and expenses of any arbitrator pursuant to this provision
shall be paid by the Company.

               (g)     Enforcement Expenses. In the event that Indemnitee brings
suit or takes any other action to enforce Indemnitee's rights or to collect
monies due under this Agreement, and if Indemnitee is successful therein (or if
not successful, Indemnitee nevertheless acted in good faith in bringing such
suit or taking such other actions), the Company shall reimburse (to the extent
not previously advanced) Indemnitee for all of Indemnitee's reasonable Expenses
in any such suit or action.

     4.  Continuation of Indemnification. The Company's obligations to indemnify
Indemnitee hereunder shall continue throughout the period Indemnitee is a
director and/or an officer of the Company (or is serving at the Company's
request in any one or more of the capacities described in Sections 1(a) and 1(b)
above) and thereafter so long as Indemnitee shall be subject to any possible
claim or Proceeding by reason of the fact that Indemnitee was a director and/or
an officer of the Company (or was serving in such other capacities).

     5.  Successors and Assigns. This Agreement shall be binding upon the
Company, its successors and assigns (including, without limitation, any
transferee of all or substantially all of its assets and any successor by merger
or otherwise by operation of law), and shall inure to the benefit of Indemnitee
and Indemnitee's heirs, personal representatives, executors and administrators
and shall be binding upon Indemnitee and Indemnitee's successors in interest
under this Agreement.

     6.  Rights Not Exclusive. The rights provided hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under any
provision of law, the Governing Instruments, other agreement, vote of
stockholders or of disinterested directors or otherwise.

     7.  Subrogation. Upon payment of any amount under this Agreement, the
Company shall be subrogated to the extent of such payment to all of Indemnitee's
rights of recovery therefor and Indemnitee shall take all reasonable actions
requested by the Company to secure such rights, including, without limitation,
execution of all documents necessary to enable the Company to enforce such
rights.

     8.  Severability. In the event that any provision of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason, such provision
shall be limited or modified in its application to the minimum extent necessary
to avoid a violation of law, and, as so limited or modified, such provision and
the balance of this Agreement shall be enforceable in accordance with their
terms.

     9.  Integration. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to the
subject matter hereof.

    10.  Modification. No amendment, modification, termination or cancellation
of this Agreement shall be effective unless in writing signed by both parties
hereto.

    11.  Notices. All notices given under this Agreement shall be in writing and
delivered either (i) personally, (ii) by registered or certified mail (postage
prepaid, return receipt requested), (iii) by recognized overnight courier
service or (iv) by telecopy (if promptly followed by a copy delivered as
provided in clauses (i), (ii) or (iii) above), as follows:



If to Indemnitee:

[NAME]

 

[ADDRESS]

   

If to the Company:

1830 Route 130

 

Burlington, New Jersey 08016



 

Notices hereunder given as provided above shall be deemed to be duly given upon
delivery if delivered personally, three business days after mailing if by
registered or certified mail, one business day after mailing if by overnight
courier service and upon confirmation of transmission if by telecopy.

    12.  Interpretation. Section references are to this Agreement, unless
otherwise specified. The captions in this Agreement are for convenience only and
shall not in any way affect the meaning or construction of any provisions of
this Agreement.

    13.  Counterparts. This Agreement may be executed in counterparts, all of
which, taken together, shall be considered one and the same agreement, it being
understood that counterparts may be delivered by facsimile.

    14.  Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of laws.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

By:
Name:
Title:

 


[NAME OF DIRECTOR/OFFICER]